Citation Nr: 0819856	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to February 
1999.

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in April 2006.  This matter was 
originally on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In the April 2006 Remand, the Board explained that the issue 
of service connection for peripheral neuropathy of the upper 
extremities was not before the Board at that time and would 
only be before the Board if the veteran filed a timely 
substantive appeal following the RO's issuance of a statement 
of the case on remand.  While this case was in remand status, 
the record reflects that a statement of the case was issued 
in May 2006 and additional pertinent evidence was received 
within one year of the date of mailing notification of the 
September 2005 denial that required the issuance of a 
supplemental statement of the case, which extended the time 
to submit a substantive appeal to no later than 60 days after 
supplemental statement of the case was issued.  The 
supplemental statement of the case was issued in May 2007 and 
the veteran through his representative indicated that he 
wanted to appeal the decision to the Board in the June 2007 
statement in lieu of a VA Form 646.  38 C.F.R. § 20.302(b)(2) 
(2007).  In April 2008, the issue of service connection for 
peripheral neuropathy of the upper extremities was certified 
for appellate review along with the other issues on appeal.  
Therefore, the issue has been perfected and is now subject to 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board notes that the veteran previously presented 
testimony regarding the matters on appeal at a Board hearing 
held by videoconference in November 2005.  However, the Board 
advised the veteran in May 2008 correspondence that the 
Acting Veterans' Law Judge that conducted the November 2005 
hearing was no longer employed by the Board.  The Board 
offered the veteran the option of testifying at another Board 
hearing or having the Board consider his case based on the 
evidence of record.  In June 2008, the veteran requested to 
be afforded with another Board hearing via videoconference at 
the RO.  Therefore, this case must be remanded in order to 
satisfy the veteran's hearing request.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing via videoconference before a 
Veterans Law Judge at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



